PER CURIAM:
Clinton Burns, a federal prisoner, appeals the district court’s orders accepting the report and recommendation of a magistrate judge and dismissing his 28 U.S.C. § 2241 petition without prejudice and denying reconsideration of that order. We have reviewed the record and find no reversible error. Accordingly, we affirm both orders for the reasons stated by the district court. See Burns v. LaManna, No. 4:05-cv-03163-HMH-TER, 2006 WL 149060 (D.S.C. Jan. 19, and Jan. 31, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.